[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFF'S MOTION TO MODIFY
The plaintiff brings this Motion to Modify Child Support, dated March 5, 1996.
The court having heard the evidence presented by the parties, together with an examination of the exhibits and hearing argument by counsel, and taking into account the relevant statutory criteria denies plaintiff's motion.
The court finds that there is no substantial change in the financial circumstances of the parties to warrant a modification requested by the plaintiff. Further, the court is unable to find that there is a basis for determination that the defendant has avoided or attempted to limit his support liability by directly or indirectly restricting his employment or employability. On the contrary it appears that he has been making good-faith applications for employment and has a prospect for employment in the immediate future.
The court further finds that the defendant has an earning capacity well in excess of the unemployment payments he is presently receiving. However, past employment and present employability does not necessarily result in an ability to obtain employment consistent with an income level of past earnings, when taking into account the present depressed state of economic activity in the area.
However, the court does Order that the defendant notify the plaintiff directly or through her counsel when he has obtained employment. That this notification be within two weeks of the employment. CT Page 4112-DDD
JULIUS J. KREMSKI STATE TRIAL REFEREE